SUPPLEMENT DATED DECEMBER 7, 2009 TO PROSPECTUSES DATED MAY 1, 2009 FOR SUN LIFE FINANCIAL MASTERS ACCESS NY, SUN LIFE FINANCIAL MASTERS EXTRA NY, SUN LIFE FINANCIAL MASTERS CHOICE NY, AND SUN LIFE FINANCIAL MASTERS FLEX NY PROSPECTUS DATED MAY 1, 2003 FOR MFS REGATTA EXTRA NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C On November 23, 2009, shareholders approved the mergers of the following portfolios of the MFS Variable Insurance Trust II after the close of business on December 4, 2009: MFS Capital Appreciation Portfolio merged with and into MFS Massachusetts Investors Growth Stock Portfolio MFS Mid Cap Value Portfolio merged with and into MFS Value Portfolio MFS Capital Appreciation Portfolio and MFS Mid Cap Value Portfolio are no longer available for investment and all references to these portfolios are hereby deleted from each of the prospectuses listed above. Please retain this supplement with your Prospectus for future reference. MFS
